Matter of Lakiyah M. (Shacora M.) (2016 NY Slip Op 00749)





Matter of Lakiyah M. (Shacora M.)


2016 NY Slip Op 00749


Decided on February 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2016

Saxe, J.P., Moskowitz, Richter, Feinman, JJ.


108

[*1]In re Lakiyah M., A Child Under the Age of Eighteen Years, etc.,
andShacora M., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Steven N. Feinman, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Janet L. Zaleon of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Polixene Petrakopoulos of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Susan K. Knipps, J.), entered on or about January 7, 2015, which, to the extent appealed from as limited by the briefs, brings up for review an order of fact-finding, same court and Judge, entered on or about September 4, 2014, which determined, after a hearing, that respondent mother had neglected her child, unanimously affirmed, without costs.
A preponderance of the evidence established that there was a substantial probability that respondent's untreated psychiatric condition and substance abuse problems would place the child at imminent risk if she were released to respondent's care (see Matter of Liarah H. [Dora S.], 111 AD3d 514, 515 [1st Dept 2013]; Family Ct Act § 1012[f]). While evidence of a parent's mental illness, standing alone, is not a basis for a finding of neglect, the finding of neglect was appropriate here since respondent displayed a lack of insight into the effect of her illness on her ability to care for the child (see Matter of Jalacia G. [Jacqueline G.], 130 AD3d 402, 403 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 4, 2016
CLERK